Citation Nr: 0202613	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  00-00 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to assignment of a disability rating in 
excess of 30 percent for service-connected residuals of 
removal of the gall bladder and irritable bowel disease.  

2.  Entitlement to an increased disability rating for 
degenerative changes of the thoracic spine, currently 
evaluated 10 percent disabling.  

(The issues of entitlement to service connection for thyroid 
disability and for chronic headache disability will be the 
subject of a later decision.)


WITNESSES AT HEARING ON APPEAL


Appellant and her spouse



REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from July 1969 to November 
1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision by the 
Ft. Harrison, Montana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in October 1999, a statement of the case was issued 
in October 1999, and a substantive appeal was received in 
January 2000. 

The October 1999 rating decision granted service connection 
for residuals of a gall bladder removal, rated 
noncompensable; denied service connection for irritable bowel 
syndrome, for an enlarged thyroid, for chronic headaches, and 
for restless leg syndrome; and denied an increased 
(compensable) rating for degenerative changes of the thoracic 
spine.  The veteran testified at a personal hearing at the RO 
in January 2000.  In a November 2000 rating decision, the 
grant of service connection for removal of a gall bladder was 
expanded to include irritable bowel syndrome and the rating 
was increased to 30 percent disabling, effective from the 
date of receipt of the veteran's claim for benefits.  Service 
connection was also established for restless leg syndrome, 
and the rating for the thoracic spine disability was 
increased from noncompensable to 10 percent.  The grants of 
service connection for irritable bowel syndrome and for 
restless leg syndrome constituted full grants of the benefits 
sought based on those claims, and those issues are therefore 
no longer before the Board for appellate consideration.  

However, although a November 2000 supplemental statement of 
the case indicated that the assignment of increased ratings 
for the service-connected residuals of removal of the gall 
bladder and irritable bowel syndrome and for the service-
connected thoracic spine disability constituted a "complete 
grant of the benefits sought on appeal" with respect to both 
of those disabilities, the United States Court of Appeals for 
Veterans Claims (Court) has held, however, that "on a claim 
for an original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Because a rating higher than the maximum 
schedular rating might be allowed, pursuant to 38 C.F.R. 
§ 3.321(b), the veteran's claims concerning the assigned 
ratings for these two service-connected disabilities remain 
in appellate status and will be addressed by the Board in the 
following decision.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of removal of 
the gall bladder and irritable bowel syndrome are manifested 
by severe symptoms, including alternating constipation and 
diarrhea with more or less constant abdominal distress.

2.  The veteran's service-connected degenerative changes of 
the thoracic spine result in no more than severe limitation 
of motion, and there is no ankylosis. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to assignment of a 
disability rating in excess of 30 percent for the veteran's 
service-connected residuals of removal of the gall bladder 
and irritable bowel syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 
4.114, and Code 7319 (2001).  

2.  The criteria for entitlement to assignment of a 
disability rating in excess of 10 percent for the veteran's 
service-connected degenerative changes of the thoracic spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, and Code 
5291 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulations with 
regard to the two rating issues.  The record in this case 
includes VA examination reports, as well as VA outpatient 
records, private medical records, and a lay statement by the 
veteran's son.  Significantly, no additional pertinent 
evidence has been identified by the claimant, or by her 
representative, as relevant to these issues.  Under these 
circumstances, no further action is necessary to assist the 
claimant with her appeal as to these two issues.   

Further, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to increased ratings for irritable bowel 
syndrome/residuals of a gall bladder removal and degenerative 
changes of the thoracic spine.  The discussions in the rating 
decision, statement of the case, supplemental statement of 
the case and other communications have informed the claimant 
and her representative of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board, therefore, finds that the notice requirements of the 
new law have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
regulations, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  

I.  Increased Rating Issues.

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  In 
evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

The Board notes that the current appeal on the irritable 
bowel disease with residuals of gall bladder removal issue 
arose from the rating assigned following the initial grant of 
service connection for the veteran's irritable bowel syndrome 
with residuals of a gall bladder removal.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court noted the 
distinction between a claim for an increased rating for a 
service-connected disability and an appeal from the initial 
rating assigned for a disability upon service connection.  
The Board will evaluate the level of impairment due to that 
disability throughout the entire period, considering the 
possibility of staged ratings, as provided by the Court in 
Fenderson.  

A.  Residuals of Removal of the Gall Bladder
and Irritable Bowel Syndrome.

Severe irritable colon syndrome, manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress, warrants a 30 percent 
evaluation.  For moderate disability, shown by frequent 
episodes of bowel disturbance with abdominal distress, a 
10 percent rating is appropriate.  When the disability is 
mild, with disturbances of bowel function and occasional 
episodes of abdominal distress, a noncompensable evaluation 
is for application.  Code 7319.  

Removal of the gall bladder, with severe symptoms warrants a 
30 percent rating.  With mild symptoms, a 10 percent 
evaluation is to be assigned.  If the residuals are 
asymptomatic, a 0 percent rating is appropriate.  Code 7318.  

The regulations also provide that ratings under diagnostic 
codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, 
inclusive, will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. 
§ 4.114.  

The veteran's gastrointestinal symptoms have centered on two 
separate areas:  her colon and her upper gastrointestinal 
tract, including her gall bladder.  

The records indicate that the veteran had symptoms of 
diarrhea, constipation, cramping, and abdominal pain during 
service, which were diagnosed as irritable bowel syndrome.  
Colonoscopy and sigmoidoscopy have showed diverticula and 
adenomatous polyps, but an otherwise normal colon.  Lay 
statements by the veteran's son and a co-worker in November 
1999 note that the veteran had to make frequent trips to the 
bathroom due to her irritable bowel syndrome.  Her son stated 
that her symptoms had increased in frequency since 1992.  

The records also show that the veteran had recurrent upper 
gastrointestinal symptoms during service.  In April and May 
1992, her symptoms included intermittent abdominal pain after 
eating, worse with greasy foods, gas, bloating, and a change 
in bowel habits.  She underwent a cholecystectomy in July 
1992.  

The June 1999 VA examiner recorded the veteran's complaints 
of constipation about half the time alternating with loose 
stools, with episodes of liquid stools on average twice per 
month.  No pertinent abnormal clinical findings were reported 
at that time.  The examiner characterized the veteran's 
irritable bowel syndrome as mild.  The examiner also 
indicated her opinion that the veteran's symptoms of 
gastroesophageal reflux were not related to her gall bladder 
surgery.  Concerning residuals of her cholecystectomy, the 
examiner stated that the veteran had had no problems in the 
right upper quadrant of her abdomen since the 1992 gall 
bladder surgery.  

On VA examination in February 2000, the examiner described 
the veteran's history of gastrointestinal complaints in 
detail.  He noted that the severe right upper quadrant pain 
that she had before her cholecystectomy had resolved.  
However, she subsequently began having episodes of dull, 
severe lower substernal pain that occurred 2-4 times per 
month and that lasted 15 minute before abating spontaneously.  
She denied feeling particularly distended, bloated, 
nauseated, or diaphoretic.  Antacids would decrease the 
intensity, but not the duration, of the pain.  The veteran 
also reported having symptoms of irritable bowel syndrome, 
since the birth of her son 24 years previously, consisting of 
alternating diarrhea and constipation, abdominal distention, 
and lower abdominal pain.  The symptoms had been continuous, 
but they were of varying intensity.  She also described 
almost daily occurrence of heartburn that would awaken her 
from sleep, with sour regurgitation 1-3 nights per week.  The 
physical examination was essentially normal, except for some 
right lower quadrant tenderness.  The examiner concluded that 
the veteran's symptoms were typical for irritable bowel 
syndrome.  It was also noted that her history was typical for 
gastroesophageal reflux disease (GERD) symptoms.  The 
examiner indicated that her intermittent substernal chest 
pains had some features suggesting GERD, but that it might be 
difficult to confirm because her symptoms were infrequent.  
He opined that it was less likely that the symptoms 
represented a manifestation of her panic disorder (also 
service-connected) or retained biliary stones.  

In an addendum, the examiner noted that a review of the 
records revealed that an upper GI x-ray series in 1991 had 
shown a normal esophagus without regurgitation, but other 
findings possibly representing gastritis.  A repeat upper GI 
series in April 2000 showed mild esophageal reflux, but was 
otherwise reportedly unremarkable.  In October 2000, the 
examiner wrote to respond to the request for a medical 
opinion.  He stated it was impossible to know how long the 
findings on the 1991 upper GI study (as indicative of 
possible gastritis) may have been present or what their 
clinical significance may be.  

At her personal hearing, the veteran described her 
gastrointestinal symptoms, essentially as set forth above.  

The veteran also submitted a section from a medical text that 
discusses post-cholecystectomy pain.  The text indicates that 
a few patients experience new or recurrent biliary colicky 
pain after cholecystectomy.  It further states that the 
pathogenesis and clinical course of such pain are poorly 
understood.  

The medical evidence does show persuasively show that the 
veteran suffers from alternating symptoms of diarrhea and 
constipation with more or less constant abdominal distress.  
The Board therefore finds that the manifestations of the 
veteran's irritable bowel syndrome meet the criteria for a 
30 percent rating under Code 7319.  Additionally, the Board 
finds that the manifestations of the residuals of her 
cholecystectomy more nearly approximate the criteria for a 
30 percent evaluation under Code 7318.  

However, as noted above, under circumstances as are present 
in this case, 38 C.F.R. § 4.114 indicates that a single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  The record 
indicates that manifestations of her irritable bowel syndrome 
constitute the predominant portion of the disability picture 
due to her service-connected gastrointestinal disorders.  The 
Board notes that a 30 percent rating is the maximum 
evaluation available under either Code 7318 or 7319.  Thus, 
only one 30 percent rating may be assigned for the veteran's 
gastrointestinal disability and no higher rating may be 
assigned under the rating schedule.  

A 30 percent rating has been in effect for the veteran's 
irritable bowel syndrome and residuals of removal of the gall 
bladder from the date service connection was established.  
Inasmuch as 30 percent is the highest schedular rating that 
may be assigned and in the absence of evidence warranting 
assignment of an extraschedular rating, no higher rating may 
be assigned for the disability.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

B.  Degenerative Changes of the Thoracic Spine.

The veteran's service-connected back disability described for 
rating purposes as degenerative changes of the thoracic spine 
is currently rated 10 percent disabling under the provisions 
of Diagnostic Code 5291.  This is the highest rating 
available under this Code and contemplates both moderate and 
severe limitation of motion.  

The provisions of Diagnostic Code 5288 for ankylosis of the 
dorsal spine are not for application since there is no 
evidence of ankylosis.  In fact, VA examination in June 1999 
showed full active range of motion of the lumbar and thoracic 
spines in all directions.  

The Board also finds no basis for evaluating the veteran's 
thoracic spine disability under any other diagnostic 
criteria.  On examination in June 1999, there was no evidence 
of neurological symptoms.  While the June 1999 examination 
did document complaints of pain in the right lower thoracic 
region near the spine and a mild "pulling" sensation in 
that region on rotation and left lateral flexion, even 
assuming that such pain results in additional functional 
loss, the current 10 percent rating already is the highest 
available for severe limitation of motion.  

At this point, the Board acknowledges that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 
202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  Further, 38 C.F.R. § 4.59 
recognizes that with any form of arthritis, painful motion is 
an important factor of disability.  However, as the veteran 
has been assigned the maximum rating available under 
Diagnostic Code 5291, further evaluation of additional 
functional loss under 38 C.F.R. §§ 4.40,4.45, 4.59 is not for 
consideration.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

C.  Extra-Schedular Consideration.

The Board notes here that the RO indicated in a November 2000 
supplemental statement of the case that the increase in the 
rating for the gall bladder/irritable bowel disease 
disability to 30 percent and the increase in the rating for 
the thoracic spine disability issue to 10 percent constituted 
a full grant of the benefits sought as to those two issues.  
In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, the Board is still obligated to 
seek out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
laws and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming a 
conclusion by the RO that a claim does not meet the criteria 
for submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had fully opportunity to 
present the increased-rating claim before the RO.  Bagwell, 
at 339.  Consequently, the Board will consider whether this 
case warrants the assignment of an extraschedular rating as 
to either issue. 

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level for both the gall 
bladder/irritable bowel disease disability and the thoracic 
spine disability.  There is no evidence that the veteran has 
recently been hospitalized for treatment of either 
disability, nor does the record reflect marked interference 
with employment as a result.  She has submitted no evidence 
of excessive time off from work due to the disability or of 
concessions made by her employer because of the disability.  
There simply is no evidence of any unusual or exceptional 
circumstances that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating.


ORDER

Entitlement to assignment of a rating in excess of 30 percent 
for the veteran's service-connected residuals of removal of 
the gall bladder and irritable bowel syndrome is not 
warranted.  Entitlement to assignment of a rating in excess 
of 10 percent for degenerative changes of the thoracic spine 
is not warranted.  To this extent, the appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

